COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-16-00269-CR

Jarel T. Montez                            §   From the 43rd District Court

                                           §   of Parker County (CR14-0763)

v.                                         §   April 6, 2017

                                           §   Opinion by Justice Walker

The State of Texas                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was some error in the trial court’s judgment. The judgment is modified to

delete the $1,500 fine and $500 in restitution. It is ordered that the judgment of

the trial court is affirmed as modified.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Sue Walker__________________
                                          Justice Sue Walker